              Case 1:15-cv-07488-CM-RWL Document 881 Filed 10/03/19 Page 1 of 1


  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                      ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                      WASHINGTON, D.C. | LOS ANGELES | NEW YORK



                                                  October 3, 2019

   VIA ECF AND FEDEX DELIVERY

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

                   Re:   In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)

                   Dear Judge McMahon:

           Enclosed please find a copy of Forest’s revised Phase I and Phase II exhibit lists with
   objections (exhibits A and B respectively). As part of the hard copy sets delivered to the Court
   this afternoon, Forest included a disk with native electronic files for those documents that could
   not be converted to a useable PDF exhibit.

           With respect to Plaintiffs’ Revised Exhibit Lists, Forest has removed certain objections
   addressed by the Court’s motion in limine rulings. For purposes of appeal and any other case,
   Forest reserves all rights with respect to its original objections in the Revised Joint Pretrial Order
   (ECF No. 699-4).



                                                               Respectfully submitted,




                                                               Beth Wilkinson
